Citation Nr: 1125983	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-22 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred for private medical care on January 13, 2010.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from March 1968 until October 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2010 decision from the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.




FINDINGS OF FACT

1.  The treatment the Veteran received from Munro Regional Medical Center (MRMC) on January 13, 2010 was for a non-service-connected disorder and was not for a continued medical emergency such that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility upon arrival.

2.  The record does not indicate that the Veteran attempted to obtain treatment on January 13, 2010 from the VAMC or other Federal facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement for private medical services the Veteran received at MRMC on January 13, 2010 are not met. 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board is satisfied that all relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the appellant is required in order to comply with the duty to notify or assist.  The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §1725, the provisions of the VCAA are not applicable.  The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R contain their own notice requirements. Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, a Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

At any rate, the Veteran was provided with the notice required by the VCAA in correspondence provided to him over the course of this appeal.  The June 2010 letter provided the Veteran with notice of information necessary to substantiate his claim, specifically including that evidence needed to indicate that medical care was emergent in nature, that VA or Federal facilities were not feasibly available, that there is documentation of a reasonable attempt to transfer the Veteran to a VA or Federal facility, and that VA would assist him to obtain evidence.  Although that notice was not provided until after the Veteran's claim was denied, the VA form 9 indicates that the Veteran had actual knowledge of that information.  He indicated that he could not breathe and that he could not wait to go to VA for treatment.  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  Consequently, the duty to notify and assist has been met.


Applicable Law 

Under 38 U.S.C.A. § 1728, there is a three-prong test for meeting the requirements of entitlement to payment or reimbursement for unauthorized medical expenses. Failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).

Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service- connected disability, or

(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service- connected disability, or

(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (2007); and [emphasis added]

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and [emphasis added]

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2010); see also Zimick, supra.  In other words, failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility. See Zimick, supra.

The Veterans Millennium Healthcare and Benefits Act

Under 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2009), to be eligible for reimbursement under the Millennium Act, the Veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (as has been discussed above, 38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

Merits of the Claim

The Veteran currently seeks reimbursement for unauthorized medical services for non-VA treatment from MRMC on January 13, 2010.  In his June 2010 VA Form 9, the Veteran reported that he went to the hospital in respiratory distress; he had waited to obtain treatment until Friday, at which time his doctor's office was closed and he could not breath.  He also reported that he "had some blood in my spit."  He claimed that his wife feared that he had pneumonia and wanted him to go to the emergency room since his breathing had gotten progressively worse.  He reported that he received breathing treatment and that the hospital was going to admit him, but changed its mind.  In his February 2010 notice of disagreement, he reported that he went to the emergency room because he could not breathe and it was a Friday night, so he could not wait until Monday for breathing treatments.  He also reported that he did not have medical insurance.  

As an initial matter, the Board notes that despite the Veteran's contentions, January 13, 2010 was not a Friday, but a Wednesday.

The Veteran's MRMC emergency department chart noted that on January 13, 2010 the Veteran arrived for treatment at 19:25 hours.  The Veteran's chief complaints at walk-in was cough and cough with upper respiratory infection.  The Veteran complained of productive cough for eight days, a maximum fever of 100.3 degrees, and nausea/vomiting on day one.  The Veteran denied diarrhea, rash, travel, chest pain, abdominal pain, leg pain/swelling, and having contact with sick persons.  The Veteran's spouse reported a cough with "green mucous," and the Veteran reported headaches and mild sore throat, with no hoarseness or loss of voice, pain on or trouble swallowing, drooling, trouble breathing, problem opening jaw, sores in the mouth, or history of tongue involvement.  The Veteran reported recurrent, coarse, hacking coughs producing green and yellow purulent sputum, and complained of a stuffy congested nose.  The Veteran also denied trouble eating, loss of appetite, sleep disturbance, significant myalgias or arthralgias, acute eye symptoms, chest pain, and significant respiratory distress.  The initial nursing assessment concerning pulmonary examination found that there was no acute respiratory distress and there was normal non-labored respiration and normal respiratory effort.  Crackles, course rhonchi, and wheezing were observed.  

The January 13, 2010 MRMC examiner diagnosed him with an upper respiratory infection and bronchospasm.  The Veteran was treated with albuterol, ipratroprium, and prednisone.  The examiner discharged him home on January 13, 2010 at 20:51 hours with an improved condition, following examination and the provision of drug prescriptions.   

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a).  If not, authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  See 38 U.S.C.A. §1728(a) and the Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725.  

In the present case the record does not indicate and the Veteran has not claimed that his January 13, 2010 MRMC medical care was preauthorized by VA.  Thus, the pertinent issue is whether the Veteran is eligible for payment or reimbursement for medical services that were not previously authorized.

Under 38 C.F.R. § 17.120, payment or reimbursement of the expenses of hospital care and other medical services not previously authorized may be paid on the basis of a claim under certain circumstances; however, the Veteran does not meet the criteria specified.  The record reflects that the Veteran is service connected for posttraumatic stress disorder (PTSD), with a 50 percent disability rating, and no other disabilities.  Thus, his care was not rendered for an adjudicated service-connected disability.  He also does not have a total disability and is not participating in a rehabilitation program.  Thus, the first criterion is not satisfied.  See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120(a) (2010).

The failure to satisfy any one of the criteria means that the claim fails under 38 U.S.C.A. § 1728, as implemented at 38 C.F.R. § 17.120.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Melson v. Derwinski, 1 Vet. App. 334 (June 1991).   Although the Veteran does not meet the first criterion, and thus his claim fails as all three criteria must be met, in order to provide the Veteran with a clear understanding the Board will also discuss the additional criteria.  

The record indicates that the Veteran does not meet the other two criteria of 38 C.F.R. § 17.120.  The services rendered were not made in a medical emergency of such nature that delay would have been hazardous to life or health, under 38 C.F.R. § 17.120(b).  The MRMC records indicate that the Veteran reported that he had had the same symptoms for 8 days, yet he did not seek treatment on any of those prior days, indicating that he did not believe it to be of hazardous for a week prior to his treatment, though he has since claimed otherwise.  In his VA Form 9, he also claimed that his wife feared that he had pneumonia and wanted him to go to the emergency room since his breathing had gotten progressively worse.  He further reported that he received breathing treatment and were going to admit him, but changed their mind.  

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The Board finds that the contemporaneous medical records carry far more weight of credibility and probative value that the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). Such records are more reliable, in the Board's view, than the unsupported assertions of a past event, made in connection with his claim for monetary benefits from the government. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

The Veteran's contentions as to the severity of his disorder are not supported by the evidence of record.  He claimed that after receiving breathing treatment MRMC was going to admit him, but changed its mind.  However, the January 13, 2010 MRMC emergency department chart note indicates that the Veteran was discharged less than 2 hours after his meeting with the examiner, and did not indicate any information about possibly admitting him.  Rather, it indicates that he was discharged home and told to follow up with his regular doctor.  Additionally, the symptoms he described to VA are different than those described by the medical staff that observed him.  He reported an inability to breathe to VA.  At the time of entry to the MRMC, however, the initial complaint was cough.  And the medical staff at MRMC, while diagnosing the Veteran with bronchospasm and observing that the Veteran has some wheezing and other respiratory symptoms, it was also consistently observed in the medical evidence that there was no significant respiratory distress.  

Furthermore, although the Veteran has repeatedly claimed that he received his medical treatment on Friday, and could not wait until Monday to see a VA medical provider, the Board notes that January 13, 2010 was not a Friday, but a Wednesday.

The Board also wishes to make a distinction between "emergency" and "life threatening" medical conditions.  Although the Veteran's condition may or may not have been life threatening if not treated over time, it was not emergent in the sense that urgency in treatment was required.  It is clear that if the condition had been immediately life threatening, this would be another matter.  See Cotton v. Brown, 7 Vet. App. 325, 327 (1995) (a medical opinion which stated that cardiac "bypass surgery was definitely indicated and felt to be indicated on an urgent basis" led the Court to conclude that Board decision that an emergency was not involved "cannot stand").  Such is not the case here.

Inasmuch as this criterion of emergency treatment is not satisfied, payment or reimbursement cannot be authorized under this provision.  See Melson and Zimick, supra.  Furthermore, given the time period of 8 days that the Veteran had the complained of disorder before the treatment in question took place, the record does not indicate that no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or that treatment had been or would have been refused.  Furthermore, as previously noted, despite the Veteran's contentions that he received treatment on a Friday and that his doctor was unavailable, he actually received treatment on a Wednesday, and the record does not indicate that VA treatment was not available that day.  Thus, the third criterion is also not met.  38 C.F.R. § 17.120(c). 

In short, for the reasons stated above, payment or reimbursement of unauthorized medical expenses incurred via MRMC on January 13, 2010 cannot be authorized under 38 U.S.C.A. § 1728, as implemented at 38 C.F.R. § 17.120.

The Board will also consider an alternate theory of reimbursement, the Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725 (West 2002); see also 38 C.F.R. §§ 17.1000-1003 (2009).  Those provisions, however, again require that the treatment for which payment or reimbursement is sought was emergent in nature.  See 38 U.S.C.A. § 1725(f)(1) (West 2002).  In particular, emergency treatment is warranted during "a medical emergency of such nature that a prudent layperson would reasonably expect that delay in seeking immediate [emphasis added] medical attention would be hazardous to life or health." 38 U.S.C.A. § 1725(f)(1)(B).

Such is not the case here.  As discussed above, the evidence does not demonstrate that the Veteran's medical treatment on January 13, 2010 was of such a nature as to be categorized as emergent, as he had days prior to the treatments to seek authorization, but did not act.  Additionally, no medical evidence is of record indicating that the Veteran received emergency treatment which required immediate medical attention. The Veteran's disorder lasted over 8 days, and the medical record indicates that at least some of his symptoms had improved over that time, before he sought treatment.  For example, he had reported a maximum fever of 100.3 degrees over the course of his illness, but at the time of his examination it was only found to be 98.7 and 98.8 degrees.  Furthermore, despite the Veteran's current contentions, the record indicates that on January 13, 2010, he did not experience significant respiratory distress, as was specifically noted by the medical personnel that examined him.  The Veteran, accordingly, is not eligible for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1725.

There can be no doubt from review of the record that the appellant rendered honorable and faithful service for which the Board is grateful.  However, the Board has carefully reviewed the record in depth and it has been unable to identify a basis upon which service connection may be granted.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

In summary, the Board finds that the evidence fails to satisfy the criteria listed in 38 U.S.C.A. § 1728(a).  The Board also finds that the Veteran is not eligible to receive reimbursement for the reasonable value of emergency treatment.  The benefit is accordingly denied.


ORDER

Payment of or reimbursement for medical expenses for a period of private medical care on January 13, 2010 is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


